O'CONNOR FUND OF FUNDS:LONG/SHORT EQUITY STRATEGIES LLC UBS M2 FUND, L.L.C. PROSPECTUS SUPPLEMENT DATED FEBRUARY 18, 2011 The information set forth below supplements the Prospectus dated May 1, 2010 of UBS M2 Fund, L.L.C. (the "Fund").Prospective investors are urged to read the Fund's Prospectus and Limited Liability Company Agreement carefully, which have preceded this Supplement. Effective as of February 7, 2011, the name of the Fund has been changed to O'Connor Fund of Funds:Long/Short Equity Strategies LLC. Additionally, investment management of the Fund has been transferred from UBS Fund Advisor, L.L.C. to UBS Alternative and Quantitative Investments LLC.Both companies are wholly owned subsidiaries of UBS AG. O'CONNOR FUND OF FUNDS:LONG/SHORT EQUITY STRATEGIES LLC UBS M2 FUND, L.L.C. STATEMENT OF ADDITIONAL INFORMATION SUPPLEMENT DATED FEBRUARY 18, 2011 The information set forth below supplements the Statement of Additional Information dated May 1, 2010 of UBS M2 Fund, L.L.C. (the "Fund").Prospective investors are urged to read the Fund's Statement of Additional Information carefully, which has preceded this Supplement. Effective as of February 7, 2011, the name of the Fund has been changed to O'Connor Fund of Funds:Long/Short Equity Strategies LLC.
